Citation Nr: 1709971	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of malaria.

5.  Entitlement to service connection for residuals of meningitis.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2013 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before the Board.  The Veteran was advised in May 2013 correspondence that a videoconference hearing was scheduled for August 6, 2013, in New Orleans, Louisiana.  In various correspondences, the Veteran notified VA that he was unable to appear as scheduled and requested that a videoconference hearing be rescheduled in Shreveport, Louisiana.  In January and February 2017 correspondence, the Board confirmed that a videoconference hearing could be scheduled in Shreveport, Louisiana and requested that the Veteran confirm his hearing request.  He was advised that if he did not respond within 30 days from the date of the correspondence, the Board would assume he no longer requested a hearing.  To date, he has not responded.  Accordingly, his original hearing request is deemed withdrawn. 

The Board also notes that the Veteran was previously represented by The American Legion.  However, in March 2014 correspondence, he stated that he no longer wanted The American Legion involved in his case and instead requested that Disabled American Veterans be appointed to represent him.  In January 2017 correspondence, the Board requested that the Veteran submit a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and advised that if he did not respond within 30 days, the Board would assume that he wished to represent himself.  To date, he has not responded. Accordingly, the Board assumes that the Veteran wishes to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

The Board notes that the Veteran is not currently diagnosed with left shoulder or left knee disabilities, bilateral hearing loss according to VA standards, or residuals of malaria or meningitis.   In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the record suggests that the medical evidence associated with the record is incomplete.  The most recent VA treatment records associated with the record are from October 2012, more than four years ago.  It appears that the Veteran is still seeking treatment from VA Medical Centers (VAMC).  As more recent VA records are likely to contain pertinent information, including potential diagnoses for the disabilities currently on appeal, and because VA treatment records are constructively of record, they must be obtained prior to adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for all disabilities on appeal).

3. The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




